Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (“Agreement”) effective as of February 1, 2009, by and
between INNODATA ISOGEN, INC., a Delaware corporation (the “Company”), and JACK
S. ABUHOFF (the “Executive”).
 
WHEREAS, the Company and the Executive wish to continue the Executive’s
employment with the Company pursuant to the provisions of this Agreement,
effective as of February 1, 2009;
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.     Employment.  The Company hereby continues to employ the Executive as its
President and Chief Executive Officer for and during the Term of this Agreement
(as set forth in Paragraph 4).  The Executive hereby accepts such continued
employment with the Company under the terms and conditions set forth in this
Agreement.
 
2.     Duties and Authorities of the Executive.  Throughout the Term, the
Executive shall have such duties and authorities as shall be consistent with his
position as President and Chief Executive Officer of the Company, as may be
reasonably assigned to him from time to time by the Board of Directors of the
Company (the “Board”), and he shall report solely and directly to the Board.  At
all times during the Term, the Executive shall be the most senior executive
officer of the Company.
 
3.     Full Business Time.  Throughout the Term, the Executive agrees to devote
substantially all of his professional time and efforts to the performance of his
duties hereunder.  Provided that such activities do not violate any term or
condition of this Agreement, or materially interfere with the performance of his
duties hereunder, or create a conflict of interest, nothing herein shall
prohibit the Executive from (a) participating in other business activities, (b)
engaging in charitable, civic, fraternal or trade group activities, (c)
investing his personal assets in other entities or business ventures, subject to
any policies of the Company applicable to all executive personnel of the
Company, or (d) serving on the board of directors of another entity, provided
that such board service is approved in advance in writing by the Board.
 
4.     Term.  The term of this Agreement shall commence on February 1, 2009, and
shall end when terminated pursuant to Paragraph 7 of this Agreement (the
“Term”).
 
5.     Compensation.
 
(a)   Base Compensation.  The Company shall pay the Executive an annualized base
salary (“Base Salary”) at the rate of Four Hundred Twenty-Four Thousand Three
Hundred Fifty Dollars ($424,350.00), subject to annual reviews by the Board,
such reviews to be coterminous with the annual reviews of the Company’s other
senior executives, but in all events such review shall occur no later than March
of each calendar year during the Term for discretionary increases to be
applicable for the twelve (12) consecutive month period commencing on the
respective next April 1 (the first such increase, if any, commencing April 1,
2010) as determined by the Board in its sole and absolute discretion; provided,
however, that the Executive shall be entitled to receive annual Base Salary
increases at least equal to the annual percentage change in the Consumer Price
Index, for all urban consumers for all items (U.S. City Average, Not Seasonally
Adjusted), as compiled by the Census Bureau and Bureau of Labor Statistics and
published in the Statistical Abstract of the United States for the calendar year
preceding the effective date of the adjustment. Base Salary payments shall be
paid in accordance with the Company’s regular payroll practices, subject to
deduction for applicable U.S. federal, state and local withholding taxes.  The
Executive’s Base Salary shall at no time during the Term be reduced.
 

--------------------------------------------------------------------------------


(b)    Cash Incentive Compensation.  For each calendar year during the Term, the
Executive shall be eligible to receive a cash bonus (“Bonus”), provided that the
Executive’s performance for the Company for such calendar year is satisfactory
(as determined by the quantitative objectives as established below) in an
amount, if any, to be determined in the sole and absolute discretion of the
Compensation Committee of the Board (the “Compensation Committee”).  The Bonus
for each such calendar year will be payable in accordance with the general
policies and procedures for payment of incentive compensation to senior
executive personnel of the Company; provided, however, that in no event shall
such payment be made later than the March 15 of the calendar year next following
the close of the calendar year for which such Bonus is earned.  The amount of
Bonus will be conditioned on the attainment of certain quantitative objectives
established by the Compensation Committee in its sole and absolute discretion
and communicated thereby in writing to the Executive within the first ninety
(90) days of the applicable calendar year.  The Compensation Committee will also
determine and advise the Executive in writing during such ninety (90) day period
of his “target” Bonus amount for such calendar year, which shall not be less
than sixty percent (60%) of the annual rate of the Executive’s then Base Salary
in effect for the calendar year for which the Bonus is to be
determined.  Executive’s eligibility for, participation in, and the terms and
conditions of any Bonus hereunder shall be set forth in separate official Bonus
plan documents, the terms and conditions of which shall exclusively govern the
payment of any Bonus described in this Paragraph 5(b).  Bonus payments shall be
subject to deduction for applicable U.S. federal, state and local withholding
taxes.
 
(c)    Equity-Based and other Incentive Compensation.  The Executive shall be
granted stock options and/or other equity and/or non-equity based awards and
incentives under the Company’s incentive plans from time to time, and any of
such awards which are stock options shall be “incentive stock options” (within
the meaning of Section 422(b) of the Internal Revenue Code of 1986, as amended
(the “Code”)), to the maximum extent permissible under Section 422(d) of the
Code.  The types and amounts of such grants shall be determined by the
Compensation Committee in its sole and absolute discretion; provided, however,
that any such award which is a stock option shall provide for an exercise price
equal to the fair market value at the time of the grant of the underlying shares
subject thereto, and the terms of any stock option or other incentive award
shall be at least equivalent to the terms of any stock option or other incentive
award, as applicable, granted to the next highest ranking executive of the
Company, at the time of any grant to the Executive.  The Executive’s eligibility
for participation, and the terms and conditions of any awards hereunder shall be
set forth in separate official incentive plan documents, the terms and
conditions of which shall exclusively govern the award, vesting, exercise and
all other aspects of the awards described in this Paragraph 5(c).  As provided
in Paragraph 7(f)(iii)(D), or upon the occurrence of a “Change of Control” (as
defined below), all then outstanding stock options and all other equity-based or
non-equity-based compensation awards, rights or entitlements theretofore granted
or awarded to the Executive by the Company, including but not limited to those
awarded to the Executive under this Paragraph 5(c), shall automatically and
immediately become fully vested and, as applicable, exercisable and relieved of
any and all otherwise applicable transfer restrictions, lock-up or performance
requirements and other restrictions and/or contingencies of any kind. For
purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred as of the earliest of any of the following to occur during the Term:
 
2

--------------------------------------------------------------------------------


(i)     The closing of a transaction by the Company or any person (other than
the Company, any subsidiary of the Company or any employee benefit plan of the
Company or of any subsidiary of the Company) (a “Person”), together with all
“affiliates and “associates” (within the meanings of such terms under Rule 12b-2
of the Securities Exchange Act of 1934, as amended) (the “Exchange Act”) of such
Person, shall be the beneficial owner of thirty percent (30%) or more of the
Company’s then outstanding voting stock (“Beneficial Ownership”);
 
(ii)     A change in the constituency of the Board such that, during any period
of thirty-six (36) consecutive months, at least a majority of the entire Board
shall not consist of Incumbent Directors.  For purposes of this Paragraph
5(c)(ii), “Incumbent Directors” shall mean individuals who at the beginning of
such thirty-six (36) month period constitute the Board, unless the election or
nomination for election by the shareholders of the Company of each such new
director was approved by a vote of a majority of the Incumbent Directors;
 
(iii)    The closing of a transaction involving the merger, consolidation, share
exchange or similar transaction between the Company and any other corporation
other than a transaction which results in the Company’s voting stock immediately
prior to the consummation of such transaction continuing to represent (either by
remaining outstanding or by being converted into voting stock of the surviving
entity) at least two-thirds (2/3rds) of the combined voting power of the
Company’s or such surviving entity’s outstanding voting stock immediately after
such transaction; or
 
(iv)   The closing of a transaction involving the sale or disposition by the
Company (in one transaction or a series of transactions) of all or substantially
all of the Company’s assets; or
 
(v)    A plan of liquidation or dissolution of the Company goes into effect.
 
6.              Employee Benefits.
 
(a)    Throughout his employment during the Term, the Company shall provide the
Executive and all of his dependents with group medical and dental insurance in
amounts of coverage available to senior executives of the Company with employee
payment obligations on the same terms as such other senior executives.  However,
if the Executive does not meet the requirements of the Company’s insurance
underwriters, which requirements shall be uniformly applicable to all of the
Company’s senior executive personnel, the Company shall not provide the
Executive with such insurance but, in lieu thereof, the Company shall pay to the
Executive the amounts it would otherwise have paid for the insurance premiums on
the Executive’s behalf had the Executive met such requirements, which  amounts,
if any, shall be paid at the same time as the insurance premiums would have been
paid by the Company if the Executive had been covered under such insurance.
 
3

--------------------------------------------------------------------------------


(b)           The Executive shall be entitled to four (4) weeks paid vacation
for each twelve (12) consecutive-month period occurring during the Term, which
vacation shall be taken by the Executive in accordance with the reasonable
business requirements of the Company.  Two (2) weeks of vacation time per each
twelve (12) consecutive-month period may be carried over from one period to the
next.  The Executive’s vacation shall accrue at the rate of one (1) week per
calendar quarter during the Term.
 
                The Executive shall be entitled to payment for any accrued, but
unused vacation, upon the termination of his employment with the Company;
provided that in no event shall the amount of such payment exceed payment for
six (6) weeks of accrued, but unused, vacation.  Such amount shall be paid in a
single lump sum as soon as practicable following the Executive’s termination of
employment with the Company, but in no event later than ninety (90) days
following such termination.
 
(c)            Throughout the Term, the Executive shall be entitled to
participate in all welfare benefit and tax-qualified and nonqualified retirement
plans maintained by the Company, to the extent that such participation is made
available to other senior executives of the Company, and he shall also be
entitled to all other perquisites and pension, welfare benefits and retirement
benefits which are made available to any senior officer of the Company.  In
addition, subject to the Executive’s ability to satisfy any reasonably
applicable medical requirements, throughout the Term, solely at its own expense,
the Company shall pay for a Five Million Dollar ($5,000,000.00) term life
insurance policy on the Executive’s life (the Executive shall determine the
beneficiary/beneficiaries under such coverage and the Executive’s insurance
trust shall be the owner of such policy at all times) and long-term disability
coverage for the Executive providing at least sixty-six and two-thirds percent
(66-2/3%) of Base Salary until the Executive attains age sixty-five (65), and
that is non-cancelable and guaranteed renewable.  The Executive’s eligibility
for, participation in, and the terms and conditions of such plans shall be set
forth in separate official plan documents, the terms and conditions of which
shall exclusively govern.
 
(d)            Throughout the Term, the Executive shall be entitled to prompt
reimbursement for his expenses incurred in the performance of his employment for
the Company under this Agreement; provided, however, that (i) the amount of such
expenses eligible for reimbursement during a calendar year shall not affect the
amount of expenses eligible for reimbursement in any other calendar year, and
(ii) in no event shall any eligible expense reimbursement be paid later than the
last day of the calendar year following the calendar year in which the expense
was incurred.
 
(e)            During the Term, the Executive shall be entitled to reimbursement
for an annual executive health assessment of one (1) to three (3) days by a
provider of his choice; provided, however, that
 
4

--------------------------------------------------------------------------------


(i)             in no event shall reimbursement under this Paragraph 6(e) exceed
Five Thousand Dollars ($5,000.00) per annum, without prior written approval from
the Compensation Committee,
 
(ii)            the amount of expenses eligible for reimbursement under this
Paragraph 6(e) during a calendar year shall not affect the amount of expenses
eligible for reimbursement under this Paragraph 6(e) in any other calendar year,
and
 
(iii)           in no event shall any eligible expense reimbursement under this
Paragraph 6(e) be paid later than the last day of the calendar year following
the calendar year in which the expense was incurred.
 
7.             Termination. Notwithstanding any other provision in this
Agreement, during the Term:
 
(a)            Death.  If the Executive dies, this Agreement shall automatically
terminate as of the date of the Executive’s death.
 
(b)            Disability.  If the Executive is unable to perform his duties
hereunder as a result of any physical or mental disability (i) which continues
for one hundred and eighty (180) consecutive days or (ii) for two hundred and
forty-five (245) days in any three hundred and sixty-five (365) consecutive-day
period, then the Company may terminate the Executive’s employment under this
Agreement upon thirty (30) days’ written notice to the Executive, provided that
the Executive’s Base Salary and Bonus shall continue to accrue ratably and be
payable for the ninety (90) day-period commencing immediately after the date of
the Executive’s termination of employment with the Company. Any Bonus paid to
the Executive under this Paragraph 7(b) shall be prorated based upon Executive’s
active duty with the Company and conditioned on the attainment of the
quantitative objectives established by the Compensation Committee in accordance
with Paragraph 5(b).
 
(c)            Termination by the Company for Cause.  The Company may by action
of the Board (of which action the Executive shall have not less than fifteen
(15) days’ prior written notice and at which Board meeting the Executive shall
be entitled to be heard), terminate the Executive’s employment with the Company
for Cause.  Termination for Cause shall mean termination by the Company upon
written notification to the Executive on account of one or more of the following
reasons:
 
(i)             The Executive’s conviction by a court of competent jurisdiction
in the United States of a felony or a crime (including a nolo contendere plea)
which materially and adversely affects the Company, including, in the good faith
determination of the Company fraud, dishonesty or moral turpitude;
 
(ii)            The Executive’s willful refusal to perform his lawful duties
under this Agreement or his willful misconduct with respect to such duties,
after prior written notice to the Executive of the particular details thereof
and a period of thirty (30) days has elapsed for the Executive to reasonably
correct such refusal or misconduct, and the Executive’s failure to reasonably
cure such refusal or misconduct by the end of such period; provided, however,
that no such cure period shall apply if the Board reasonably determines in good
faith that such refusal or misconduct is not susceptible to reasonable cure; and
provided, further, that if any such refusal or misconduct is determined by the
Board in good faith to not be susceptible to reasonable cure within such thirty
(30) day period, such period shall be extended for not more than one hundred and
eighty (180) additional days provided that during such period the Executive
diligently prosecutes such reasonable cure; or

5

--------------------------------------------------------------------------------


(iii)           The Executive’s material breach of any of the covenants set
forth in Paragraphs 8, 9 and 10 of this Agreement.
 
(d)            Resignation by the Executive.  The Executive may terminate this
Agreement by tendering his written resignation to the Board upon not less than
sixty (60) days advance notice.
 
(e)            Termination Payments.  (i) In addition to any other payments and
continued benefits pursuant to Paragraph 7(f), upon the Executive’s resignation
from employment with the Company pursuant to Paragraph 7(d), or upon termination
of his employment with the Company by reason of his death or his disability
pursuant to Paragraph 7(a) or 7(b), the Executive or his estate shall be
entitled to receive his Base Salary, a pro rata portion of any Bonus for which
he is eligible under Paragraph 5(b), based upon the Executive’s performance of
his objectives through the date of his resignation or termination, and the
reimbursement of all of his incurred but unreimbursed reasonable business
expenses as provided under Paragraph 6(d), in each case to the date of the
Executive’s resignation or termination. Any such Bonus shall be payable within
thirty (30) days of the date of the Executive’s resignation or termination by
reason of his death, or within one hundred twenty (120)) days of the date of the
Executive’s termination by reason of his disability; provided, however, that all
such amounts shall be paid to the Executive not later than March 15 of the
calendar year next following the close of the calendar year for which such Bonus
is earned.
 
(ii)            Upon the Executive’s termination for Cause pursuant to Paragraph
7(c), the Executive shall be entitled to receive his Base Salary and
reimbursement of all incurred and unreimbursed expenses as provided under
Paragraph 6(d), in each case to the date of the Executive’s termination.  In the
event that the Executive is terminated for Cause pursuant to Paragraph 7(c), the
Executive shall not be entitled to receive any Bonus under Paragraph 5(b) (on a
pro rata or other basis).
 
(f)            Severance Benefit.  (i)  The Executive will receive the payments
and continued benefits described in Paragraph 7(f) (iii) if:
 
(A)            The Company terminates the Executive’s employment under this
Agreement at any time other than for death pursuant to Paragraph 7(a), for
disability pursuant to Paragraph 7(b) or for Cause pursuant to Paragraph 7(c),
or the Executive resigns from his employment with the Company for Good Reason in
accordance with Paragraph 7(f)(ii); and
 
6

--------------------------------------------------------------------------------


(B)            The Executive executes a separation agreement and general release
substantially similar to the separation agreement and release attached hereto as
Exhibit “A” upon his termination of employment with the Company.
 
(ii)            For all purposes of this Agreement, including but not limited to
the Executive’s entitlement to the payments and continued benefits pursuant to
this Paragraph 7(f), the Executive shall be entitled to resign from his
employment with the Company for “Good Reason” if (A) the Company breaches any of
its material obligations under this Agreement, (B) without the Executive’s prior
written consent, the Company materially relocates the Executive’s regular office
location (by more than fifty (50) miles from its location as of the date
hereof), or (C) the Company assigns duties to the Executive which represent a
material diminution of his authorities, duties or responsibilities or requires
him to report to any person or entity other than the Board, but in each case
only if within ninety (90) days after the occurrence of such action or event,
the Executive gives notice to the Company of his intention to terminate his
employment hereunder unless the Company takes appropriate action to reasonably
cure the Executive’s otherwise Good Reason, the Company does not reasonably cure
any such action or event within thirty (30) days after the date of such notice,
and the Executive resigns his employment within thirty (30) days thereafter.
 
(iii)            The Company shall:
 
(A)            Pay the Executive:
 
(I)            If the Executive’s employment with the Company is terminated
prior to the occurrence of a Change of Control, an amount equal to two hundred
percent (200%) of (a) his Base Salary as in effect immediately prior to his
termination, and (b) the greater of the Executive’s most recently declared Bonus
or the average of the Executive’s three (3) most recently declared Bonuses, in
each case as of the date of his termination, such amount to be paid in
substantially equal payments for the twenty-four (24) month period immediately
following the date of his termination, at the same times he would have received
his Base Salary had his employment with the Company not terminated; or
 
(II)            If the Executive’s employment with the Company is terminated
coincident with or following the occurrence of a Change of Control, a lump sum
payment within (30) days of the date of his termination, equal to three hundred
percent (300%) of (a) his Base Salary as in effect immediately prior to his
termination, and (b) the greater of the Executive’s most recently declared Bonus
or the average of the Executive’s three (3) most recently declared Bonuses, in
each case as of the date of his termination.
 
(B)            Continue to maintain the Executive’s (and as applicable, his
dependents’) medical benefits and dental benefits as if the Executive had
continued in active employment with the Company until the earlier of the end of
the maximum applicable COBRA coverage period or (i) if the Executive’s
employment with the Company is terminated prior to the occurrence of a Change of
Control, for the twenty-four (24) month period immediately following the date of
the Executive’s termination, or (ii) if the Executive’s employment with the
Company is terminated coincident with or following the occurrence of a Change of
Control, for the thirty-six (36) month period immediately following the date of
the Executive’s termination and, if the maximum COBRA coverage period is shorter
than the applicable twenty-four (24) or thirty-six (36) month continuation
period, pay the Executive monthly an amount equal to the monthly cost charged by
the Company for COBRA coverage during the period beginning upon the expiration
of the maximum COBRA coverage period and the end of the applicable twenty-four
(24) or thirty-six (36) month continuation period;
 
7

--------------------------------------------------------------------------------


(C)            Continue to maintain the Executive’s term life insurance coverage
and long-term disability insurance until (i) if the Executive’s employment with
the Company is terminated prior to the occurrence of a Change of Control, the
end of the twenty-four (24) month period immediately following the date of the
Executive’s termination, or (ii) if the Executive’s employment with the Company
is terminated coincident with or following the occurrence of a Change of
Control, the end of the thirty-six (36) month period immediately following the
date of the Executive’s termination; and
 
(D)            Effective as of the date of the termination of the Executive’s
employment with the Company, cause all Company stock options and all other
Company equity and non equity-based awards and incentives and/or related
compensation rights or entitlements theretofore granted or awarded to the
Executive, including but not limited to those awards and incentives referred to
in Paragraph 5(c) but exclusive of any Bonus, to become fully vested and, to the
extent applicable, exercisable, regardless of the otherwise applicable
vesting/exercise schedule(s) in connection therewith, and relieved of any and
all otherwise applicable transfer restrictions, lock-up or performance
requirements and other restrictions and/or contingencies of any kind.
 
(iv)            If at the time of the Executive’s termination of employment with
the Company, the Executive is a “specified employee” as defined in Section 409A
of the Code, then any payments pursuant to clause Paragraph 7(f)(iii) shall be
delayed until the date that is six (6) months and one day following his
termination of employment (or, if earlier, the earliest other date as is
permitted under Section 409A of the Code).  The amount payable on such date
shall include all amounts that would have been payable to the Executive prior to
that date but for the application of this clause (iv) and the remaining payments
shall be made in substantially equal installments until fully
paid.  Notwithstanding the foregoing, the six (6) month delay shall not apply to
any such payments made (A) during the short term deferral period set forth in
Treasury Regulation Section 1.409A-1(b)(4), or  (B) after said short term
deferral period, payable solely on account of an involuntary separation from
service (as defined in Section 409A of the Code) and in an amount  less than the
Section 409A Severance Exemption Amount.
 
8

--------------------------------------------------------------------------------


For purposes of this clause (iv), each installment payment pursuant to Paragraph
7(f)(iii) shall be treated as a separate payment for purposes of Section 409A of
the Code and the “Section 409A Severance Exemption Amount” shall be equal to the
lesser of two (2) times (I) the sum of the Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Company for the
Executive’s taxable year preceding the taxable year in which the Executive’s
employment with the Company terminates, as determined in accordance with
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(i), or (II) the maximum
amount that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which the Executive’s employment with the
Company terminates.
 
(g)            In addition, the Company shall pay to the Executive, after
written notice thereof to the Board, as soon as reasonably practicable after the
Executive’s becoming liable for the payment of any tax, penalty and/or interest
incurred by him under Section 409A of the Code in connection with the payment of
his severance benefit under Paragraph 7(e) or 7(f), the amount necessary for the
Executive to pay all such amounts incurred by him under said Section 409A (the
“409A Liability Payment”), plus all additional federal, state and local income
and payroll taxes incurred by the Executive on account of such 409A Liability
Payment to him by the Company (the “Gross-Up Payment”); provided, however,  that
such Gross-Up Payment will be made no later than the end of the calendar year
following the calendar year in which the 409A Liability Payment is paid. The
determination of the existence and the amount of the 409A Liability Payment and
Gross-Up Payment shall be based upon the opinion of tax counsel selected by the
Company and reasonably acceptable to the Executive, the fees and expenses of
which shall be paid by the Company.  The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of any 409A Liability
Payment, and the Executive agrees to take all actions reasonably requested by
the Company relating to any Internal Revenue Service claim with respect to any
such 409A Liability Payment to allow the Company to timely contest such claim,
at the Company’s sole discretion and expense.
 
(h)            To the extent that any payment under Section 6 or this Section 7
is subject to Section 409A of the Code, the Executive shall be considered to
have terminated from employment with the Company for payment purposes only if he
has had a “separation from service” from the Company within the meaning of
Section 409A of the Code and the regulations thereunder.
 
8.              Confidentiality Agreement and Ownership of Information.
 
(a)            The Executive agrees that during the course of employment with
the Company, the Executive has and will come into contact with and have access
to various forms of Confidential Information and Trade Secrets, which are the
property of the Company.  This information relates to the Company, its customers
and its employees.  Such Confidential Information and Trade Secrets include, but
are not limited to: (i) financial and business information, such as information
with respect to costs, commissions, fees, profits, sales, markets, mailing
lists, strategies and plans for future business, new business, product or other
development, potential acquisitions or divestitures, and new marketing ideas;
(ii) product and technical information, such as product formulations, new and
innovative product ideas, methods, procedures, devices, machines, equipment,
data processing programs, software, software codes, computer models, and
research and development projects; (iii) marketing information, such as the
identity of the Company’s customers, distributors and suppliers and their names
and addresses, the names of representatives of the Company’s customers,
distributors or suppliers responsible for entering into contracts with the
Company, the amounts paid by such customers to the Company, specific customer
needs and requirements, and leads and referrals to prospective customers; and
(iv) personnel information, such as the identity and number of the Company’s
employees, their salaries, bonuses, benefits, skills, qualifications, and
abilities. The Executive acknowledges and agrees that the Confidential
Information and Trade Secrets are not generally known or available to the
general public, but have been developed, compiled or acquired by the Company at
its great effort and expense.  Confidential Information and Trade Secrets can be
in any form: oral, written or machine readable, including electronic files.
 
9

--------------------------------------------------------------------------------


(b)            During the Term and for such time as such information shall
remain Confidential Information or Trade Secrets of the Company (except, during
the course of the Executive’s employment with the Company, if in furtherance of
the Company’s business):
 
(i)            The Executive will not disclose to any person or entity, without
the Company’s prior consent, any Confidential Information or Trade Secrets of
the Company, whether prepared by him or others; and
 
(ii)           The Executive will not remove Confidential Information or Trade
Secrets of the Company from the premises of the Company without the prior
written consent of the Company.
 
(c)           (i)             Upon his resignation or the termination of his
employment with the Company for whatever reason, with or without Cause, or at
any other time, the Company so requests, the Executive will promptly deliver to
the Company all originals and copies (whether in note, memo or other document
form or on video, audio or computer tapes or discs or otherwise) of (A)
Confidential Information or Trade Secrets of the Company that is in his
possession, custody or control, whether prepared by him or others, and (B) all
records, designs, patents, plans, manuals, memoranda, lists and other property
of the Company delivered to the Executive by or on behalf of the Company or by
its customers, and all records compiled by the Executive which pertain to the
business of the Company, whether or not confidential. All such material shall be
and remain the property of the Company and shall be subject at all times to its
discretion and control.
 
(ii)            Information shall not be deemed Confidential Information or
Trade Secrets if:
 
(A)            such information was available to the public prior to disclosure
thereof by the Executive,
 
(B)            such information shall, other than by an act or omission on the
Executive’s part, be or become available to the public or lawfully made
available by a third party to the public without restrictions as to disclosure;
 
10

--------------------------------------------------------------------------------


(C)            such information is approved for disclosure to the public by
prior written consent from the Board, and the terms of any said written consent
shall govern its disclosure; or
 
(D)            such information was already in the lawful possession of the
Executive prior to his receipt of such information from the Company.
 
(iii)            Notwithstanding the foregoing, Confidential or Trade Secret
information of the Company may be disclosed where required by law or order of a
court of competent jurisdiction, provided that, to the extent reasonably
practicable, the Executive first gives to the Board reasonable prior notice of
such disclosure and affords the Company, to the extent reasonably practicable,
the reasonable opportunity for the Company to obtain protective or similar
orders, where available.
 
9.             Non-Competition Provision.
 
(a)            The Executive acknowledges and agrees that the Company is engaged
in a highly competitive business and that by virtue of the Executive’s position
and responsibilities with the Company and the Executive’s access to the
Confidential Information and Trade Secrets, the Executive’s engaging in any
business which is directly competitive with the Company will cause it great and
irreparable harm.
 
(b)            Accordingly, the Executive covenants and agrees that so long as
the Executive is employed by the Company and for the period of twelve (12)
months immediately following the termination of such employment, whether
voluntarily or involuntarily, the Executive will not, without the express
written consent of the Board, directly or indirectly, own, manage, operate or
control, or be employed in any capacity similar to the position(s) held by the
Executive with the Company, by any company or other for-profit entity engaged
primarily in a business that is directly competitive with the Company’s business
at the time of the termination of the Executive’s employment with the Company.
In recognition that the Company’s business includes the sale of its products and
services throughout the world, this restriction shall apply on a worldwide
basis.  The foregoing shall not prohibit the Executive from owning not in excess
of five percent (5%) of the outstanding stock of any company, which is a
reporting company under the Securities Exchange Act of 1934.
 
10.            Non Interference Provisions.
 
(a)            While employed by the Company and for the period of twelve (12)
months immediately following the Executive’s termination or resignation from
employment with the Company for any reason, the Executive will not, without the
prior written consent of the Board, directly or indirectly, solicit, divert or
appropriate or attempt to solicit, divert or appropriate any customers or
clients of the Company who or which were customers or clients of the Company at
the time of the termination of the Executive’s employment with the Company and
with whom the Executive had contact during his employment with the Company
and/or about whom the Executive possesses Confidential or Trade Secret
information, for purposes of the Executive’s offering to such customers or
clients of the Company products or services which are directly competitive to
the products and services offered by the Company as of the date of the
Executive’s termination or resignation from employment with the Company for any
reason.
 
11

--------------------------------------------------------------------------------


(b)            While employed by the Company and for the period of twelve (12)
months immediately following the Executive’s termination or resignation from
employment with the Company for any reason, the Executive will not, without the
prior written consent of the Board, whether as an owner, partner, employee,
consultant, broker, contractor or otherwise, and whether personally or through
other persons, hire as an employee or retain the services of any employee or
other person with whom the Executive had contact during his employment with the
Company about whom the Executive possesses Confidential Information and/or Trade
Secrets as a result of the Executive’s employment with the Company; provided,
however, that the foregoing prohibition shall specifically not apply to the
Executive’s executive assistant(s).
 
(c)            The foregoing shall not prohibit the Executive from owning not in
excess of five percent (5%) of the outstanding stock of any company which is a
reporting company under the Securities Act of 1934.
 
11.            Enforcement.
 
(a)            Since monetary damages may be inadequate and the Company may be
irreparably harmed if the provisions of Paragraphs 8, 9, 10, and 12 are not
specifically enforced, the Company shall be entitled, among other remedies, to
seek an injunction from a court of competent jurisdiction (without the necessity
of posting a bond or other security) restraining any violation of either
Paragraphs 8, 9, 10 or 12 by the Executive and any person or entity to whom the
Executive provides or proposes to provide any services or information in
violation of such Paragraphs.
 
(b)            If any provision contained in Paragraphs 8, 9, 10 or 12 is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision which was determined to be void, illegal, or unenforceable had not
been contained herein.  The courts enforcing Paragraphs 8, 9, 10 or 12 shall be
entitled to modify the duration and scope of any restriction contained herein to
the extent such restriction would otherwise be unenforceable, and such
restriction as modified shall be enforced.
 
12.            Inventions.
 
(a)            The Executive shall disclose promptly to the Company any and all
inventions, improvements and valuable discoveries, whether patentable or not,
which are conceived or made by the Executive solely or jointly with another
during his employment for the Company, and which are related to the kinds of
products and services offered by the Company as of the date of any such
invention, improvement, or valuable discovery, and the Executive hereby assigns
and agrees to assign all his interests therein to the Company or its nominee.
Whenever reasonably requested to do so by the Company, the Executive shall
execute any and all applications, assignments or other instruments that the
Company shall deem necessary to apply for and obtain Letters Patent of the
United States or any foreign country or to otherwise protect the Company’s
interest therein.
 
12

--------------------------------------------------------------------------------


(b)            The Executive and the Company further agree that the Company
shall be entitled solely to shop rights with respect to any invention and
development conceived or made by the Executive during the period of his
employment with the Company that is not related to the kinds of products and
services offered by the Company as of the date of such invention or development
but which was conceived or made on the Company’s time or with the use of the
Company’s facilities or materials and which is directly related to the business
or activities of the Company.
 
13.            Use of General Abilities.  Nothing contained in this Agreement
shall restrict the Executive after the termination or resignation from his
employment under this Agreement or during the term of this Agreement with
respect to activities permissible under Paragraph 3 from using his general
business, organizational and financial abilities, and the exertion of his
efforts, in the prosecution and development of any business, provided that the
specific non-compete and other provisions of this Agreement are not thereby
violated.
 
14.            General Provisions.
 
(a)            Notices.  All notices, requests, consents, and other
communications under this Agreement shall be in writing and shall be deemed to
have been delivered (i) on the date personally delivered, or (ii) one day after
properly sent by Federal Express or other reasonable overnight courier service,
addressed to the respective parties at the following addresses:
 
To the Company:
 
Amy Agress, Esq.
General Counsel
Innodata Isogen, Inc.
Three University Plaza
Hackensack, NJ 07601
 
To the Executive:
 
Jack S. Abuhoff
Innodata Isogen, Inc.
Three University Plaza
Hackensack, NJ 07601
 
Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto as provided above.  A copy
of each notice to the Executive shall be forwarded to Dana Scott Fried, Esq.,
Loeb & Loeb LLP, 345 Park Avenue, New York, NY 10154.  A copy of each notice to
the Company shall be forwarded to John A. Snyder II, Esq., Jackson Lewis LLP, 59
Maiden Lane, New York, NY 10038.  All such copies shall be given in the manner
provided for notices in this Paragraph 14(a).
 
(b)            Severability.  If any provision contained in this Agreement shall
be determined to be void, illegal or unenforceable, in whole or in part, then
the other provisions contained herein shall remain in full force and effect as
if the provision which was determined to be void, illegal, or unenforceable had
not been contained herein.
 
13

--------------------------------------------------------------------------------


(c)            Waiver, Modification and Integration.  The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach of any party.  This Agreement
contains the entire agreement of the parties concerning employment and
supersedes any and all other inconsistent agreements, either oral or in writing,
between the parties hereto with respect to the employment of the Executive by
the Company, except for any official employee benefit plan documents between the
parties, the terms and conditions of which shall be controlling.  This Agreement
may not be modified, altered or amended except by written agreement of both of
the parties hereto.  The parties further agree that no amendment which would
result in a failure of any provision of this Agreement to comply with Section
409A of the Code shall become effective.
 
(d)            Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the Company and its successors and permitted assigns,
and upon the Executive, his heirs and his executors and administrators.  The
Company shall not be entitled to assign the Executive’s duties hereunder without
the other’s prior written consent, which consent shall not be unreasonably
withheld.  The Executive’s duties under this Agreement shall not be assigned by
the Executive.
 
(e)            Jurisdiction, Etc.  All disputes hereunder shall be exclusively
determined and resolved by binding arbitration conducted pursuant to the rules
of the American Arbitration Association in New York City.  Service of process
shall be effective when forwarded in the manner provided for notices in
Paragraph 14(a).  Trial by jury is hereby waived by both of the parties to this
Agreement.  The prevailing party in any dispute shall be entitled to recover
reasonable attorneys’ fees and costs from the other.
 
(f)             Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey, without regard
to its conflicts of law provisions.
 
(g)            Counsel Fees.  The Company shall pay, or reimburse (subject to
the requirements of Paragraph 6(d)) to the Executive, the fees and expenses of
personal counsel for their professional services rendered to the Executive in
preparing this Agreement and any other agreement or benefit plan entered into or
adopted in connection herewith.  However, in no event shall reimbursement under
this Paragraph 14(g) exceed Fifteen Thousand Dollars ($15,000.00), without the
prior approval of the Compensation Committee.  However, the Company will not
agree to pay, or reimburse to the Executive, the fees and expenses of his
personal counsel for professional services rendered in connection with
enforcement of this Agreement (or any other agreement or benefit plan entered
into or adopted in connection therewith), except as otherwise provided in
Paragraph 14(e).
 
(h)            Indemnification.  The Company shall indemnify the Executive to
the full extent permitted by applicable Delaware law for all liabilities
incurred by the Executive in connection with his execution of his duties under
this Agreement.  Further, the Company shall obtain and maintain in full force
and effect directors’ and officers’ liability insurance from established and
reasonable insurers in reasonable amounts as the Board shall determine and, in
all such policies, the Executive shall be named as an insured party.
 
14

--------------------------------------------------------------------------------


(i)             Survival.  The obligations of the parties hereto under
Paragraphs 7, 8, 9, 10, 11, 12, 13 and 14 of this Agreement shall survive the
termination of this Agreement.
 
(j)             Compliance with Section 409A.  The parties to this Agreement
intend that this Agreement and the Company’s and the Executive’s exercise of
authority or discretion hereunder shall comply with the provisions of Section
409A of the Code and the regulations thereunder so as not to subject the
Executive to the payment of any interest and/or tax penalty which may be imposed
under Section 409A of the Code.  In furtherance of this objective, to the extent
that any regulations or other guidance issued under Section 409A of the Code
would result in the Executive being subject to payment of “additional tax” under
Section 409A of the Code, the parties agree to use their best efforts to amend
this Agreement in order to avoid the imposition of any such “additional tax”
under Section 409A of the Code, all as reasonably determined in good faith by
the Company and the Executive to maintain to the maximum extent practicable the
original intent of the applicable provisions.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated below.
 
INNODATA ISOGEN, INC.
 
/s/ Amy R. Agress
03-25-2009
Name: Amy Agress               Date Title: Vice President and General Counsel  

                                                                           
 
JACK S. ABUHOFF
 
 
/s/ Jack S. Abuhoff
03-25-2009
  Date

 
15

--------------------------------------------------------------------------------


EXHIBIT A
 
AGREEMENT AND GENERAL RELEASE
 
INNODATA ISOGEN, INC. ("Employer") [Address] and Jack Abuhoff [Address], his
heirs, executors, administrators, successors, and assigns (collectively referred
to throughout this Agreement and General Release as "Executive"), agree that:
 
1. Last Day of Employment. Executive's last day of employment with Employer
is/was ___________________ (the "Termination Date"). Without regard to whether
Executive executes this Agreement and General Release, in accordance with the
terms of the Employment Agreement between Executive and Employer dated as of
________________ (the "Employment Agreement"), Executive shall be paid, or shall
have been paid, by no later than the next regularly-scheduled pay period
following the Termination Date, all Base Salary (as defined in the Employment
Agreement) accrued through the Termination Date, accrued but unused vacation
days through the Termination Date and business expenses incurred through the
Termination Date. In accordance with the terms of the Employment Agreement,
Executive shall be paid, or shall have been paid all Bonus (as defined in the
Employment Agreement) accrued through the Termination Date, in accordance with
the general policies and procedures for payment of incentive compensation to
senior executive personnel of Employer, without regard to whether Executive
executes this Agreement and General Release. [May be modified to reflect any
additional benefits or monies owed to Executive as of the Termination Date.]
 
2. Consideration. In accordance with the terms of the Employment Agreement and
as consideration for this Agreement and General Release and Executive's
compliance with Paragraphs 8, 9, 10 and 12 of the Employment Agreement, Employer
agrees:
 
a. to provide Executive with the monies and benefits set forth in Paragraph
7(f)(iii), of the Employment Agreement within the time period required by
Paragraph 7(f)(iii) or 7(f)(iv), as applicable, after receiving the letter from
Executive in the form attached hereto as Exhibit "A" as follows; and
 
b. [other consideration, if any].
 
3. No Consideration Absent Execution of this Agreement. Executive understands
and agrees that he would not receive the monies and/or benefits specified in
Section 2 above, except for his execution of this Agreement and General Release
and the fulfillment of the promises contained herein and in Paragraphs 8, 9, 10
and 12 of the Employment Agreement. Employer reserves the right to commence
litigation to enforce Executive's compliance with Paragraphs 8, 9, 10 and 12 of
the Employment Agreement, in addition to Executive's compliance with the
promises set forth in this Agreement and General Release.
 
4. General Release of Claims. Executive knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, Employer, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, successors and
assigns and the current and former employees, officers, directors and agents
thereof, individually and in their corporate capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement and General
Release as "Releasees"), of and from any and all claims, known and unknown,
asserted and unasserted, Executive has or may have against Releasees as of the
date of execution of this Agreement and General Release arising out of his
employment or the termination of his employment with Employer, including, but
not limited to, any alleged violation of:
 
 

--------------------------------------------------------------------------------


 
o
Title VII of the Civil Rights Act of 1964, as amended;
   
o
The Civil Rights Act of 1991;
   
o
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
   
o
The Employee Retirement Income Security Act of 1974, as amended;
   
o
The Immigration Reform and Control Act, as amended;
   
o
The Americans with Disabilities Act of 1990, as amended;
   
o
The Age Discrimination in Employment Act of 1967, as amended;
   
o
The Workers Adjustment and Retraining Notification Act, as amended;
   
o
The Occupational Safety and Health Act, as amended;
   
o
The Sarbanes-Oxley Act of 2002;
   
o
the New York State Constitution and amendments thereto;
   
o
the New York State Human Rights Law;
   
o
the New York Executive Law, Art. 15 ss. 290 et seq.;
   
o
the New York Minimum Wage Law;
   
o
the New York Labor Law, Art. 19, ss. 657 et seq.;
   
o
the New York Wage and Hour Laws and the New York Wage Payment Laws;
   
o
the New York Labor Laws, Art. 6, ss.ss. 190-199 et seq.;
   
o
the New York City Human Rights Law;
   
o
the New York City Admin. Code ss. 8-101 et seq.;
   
o
the New York City Civil Rights Act;
   

 
2

--------------------------------------------------------------------------------


 
o
the New York Non-Discrimination for Legal Activities Law;
   
o
the New York Labor Law ss. 201-d;
   
o
the New York Whistleblower Law, Labor Law ss. 740, et seq.;
   
o
the New York Occupational Safety and Health Laws;
   
o
the New York Workers' Compensation Laws;
   
o
New Jersey Law Against Discrimination - N.J. Rev. Stat. ss.10:5-1 et seq.;
   
o
New Jersey Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers' Compensation Claim - N.J. Rev. Stat. ss.34:15-39.1 et seq.;
   
o
New Jersey Family Leave Act - N.J. Rev. Stat. ss.34:11B-1 et seq.;
   
o
New Jersey Smokers' Rights Law - N.J. Rev. Stat. ss.34:6B-1 et seq.;
   
o
New Jersey Equal Pay Act - N.J. Rev. Stat. ss.34:11-56.1 et seq.;
   
o
New Jersey Genetic Privacy Act - N.J. Rev. Stat. Title 10, Ch. 5, ss.10:5-43 et
seq.;
   
o
New Jersey Conscientious Employee Protection Act (Whistleblower Protection) -
N.J. Stat. Ann. ss.34:19-3 et seq.;
   
o
The New Jersey Wage Payment and Work Hour Laws;
   
o
The New Jersey Public Employees' Occupational Safety and Health Act- N.J. Stat.
Ann. ss.34:6A-25 et seq.;
   
o
New Jersey Fair Credit Reporting Act;
   
o
New Jersey laws regarding Political Activities of Employees, Lie Detector Tests,
Jury Duty, Employment Protection, and Discrimination;
   
o
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;
   
o
Any public policy, contract, tort, or common law; or
   
o
Any claim for costs, fees, or other expenses including attorneys' fees.
   

 
Nothing herein shall prevent Employee from seeking to enforce the terms of the
Employment Agreement or this Agreement and General Release or from seeking to
obtain benefits to which he is lawfully entitled under the terms of any Employer
benefit plan of which he is a participant. This Agreement and General Release
shall not constitute a waiver of rights to the extent such waiver is prohibited
by law.
 
3

--------------------------------------------------------------------------------


 
[If base salary, bonus, vacation pay, expense reimbursement and workplace
injury/leave issues are not in dispute, Innodata Isogen will seek affirmations
from Executive relating to these issues.]
 
5. Non-Disparagement.
 
(a) Executive agrees not to defame, disparage or demean Employer, its officers
and directors, in any manner whatsoever, provided that nothing contained herein
shall prevent Executive from providing truthful information about the Company in
connection with any legal proceeding or to the extent compelled to do so by law.
 
(b) Employer's officers and directors agree not to defame, disparage or demean
Executive in any manner whatsoever, provided that nothing contained herein shall
prevent Employer from providing truthful information about Executive in
connection with any legal proceeding or to the extent compelled to do so by law.
 
6. Confidentiality. Executive agrees not to disclose any information concerning
the consideration being paid to him under Section 2 hereof, except to his
immediate family members, tax advisor, financial advisor and attorneys.
 
7. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the state in which
Executive was employed at the time of his last day of employment without regard
to its conflict of laws provision. In the event the Executive or Employer
breaches any provision of this Agreement and General Release, Executive and
Employer affirm that either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement and General Release in
full force and effect.
 
8. Nonadmission of Wrongdoing. The parties agree that neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at anytime for any purpose as an admission by either
party of any liability or unlawful conduct of any kind.
 
9. Amendment. This Agreement and General Release may not be modified, altered or
changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
 
4

--------------------------------------------------------------------------------


10. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day he executes this Agreement
and General Release. Any revocation within this period must be submitted, in
writing, to ____________ [Identify Company representative] and state, "I hereby
revoke my acceptance of our Agreement and General Release." The revocation must
be personally delivered to _________________ [Identify Company representative]
or his designee, or mailed to ____________________ [Identify Company
representative] and postmarked within seven (7) calendar days of execution of
this Agreement and General Release. This Agreement and General Release shall not
become effective or enforceable until the revocation period has expired and a
letter in the form attached as Exhibit "A," dated and signed no sooner than
eight (8) days after Executive dates and signs this Agreement and General
Release, is received by [Identify Company representative.]. If the last day of
the revocation period is a Saturday, Sunday, or legal holiday in the state in
which Executive was employed at the time of his last day of employment, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.
 
11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto with regard to the subject matter hereof.
Notwithstanding this Section, Paragraphs 8, 9, 10, 11, 12 and 14 of the
Employment Agreement, as well as Paragraph 7 to the extent that payments to
Executive have not been made in accordance with Section 2 of this Agreement and
General Release, shall remain in full force and effect pursuant to Paragraph
14(i) of the Employment Agreement. Executive acknowledges that he has not relied
on any representations, promises, or agreements of any kind made to him in
connection with his decision to accept this Agreement and General Release,
except for those set forth in the Employment Agreement and this Agreement and
General Release.
 
12. Facsimile/Photocopy. A signed facsimile or photocopy of this Agreement and
General Release shall have the same force and effect as an original.
 
EXECUTIVE IS HEREBY ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND GENERAL RELEASE AND TO CONSULT WITH AN ATTORNEY PRIOR
TO EXECUTION OF THIS AGREEMENT AND GENERAL RELEASE.
 
EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH "2" ABOVE, EXECUTIVE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR
MIGHT HAVE AGAINST RELEASEES.
 
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

                    EXECUTIVE   INNODATA ISOGEN, INC                      
 
  By:
 
 
JACK ABUHOFF
   
[Name and Title of Person Signing]
 

 
 
     
 
  Date:     Date:                 

 
6

--------------------------------------------------------------------------------


 
Jack Abuhoff
[address]
 

 

  Re: Agreement and General Release

 
 
Dear Mr. Abuhoff:
 
This letter confirms that on ________________ [date], I personally delivered to
you the enclosed Agreement and General Release. You have until _______________
[21 days after receipt by employee. Add extra days if the 21st day ends on a
non-business day] to consider this Agreement and General Release, in which you
waive important rights, including those under the Age Discrimination in
Employment Act of 1967. To this end, we advise you to consult with an attorney
of your choosing prior to executing this Agreement and General Release.
 

        Very truly yours,                 INNODATA ISOGEN, INC.                
   

 
7

--------------------------------------------------------------------------------


 
[Name]
Innodata Isogen, Inc.
[Address]
 
 

  Re: Agreement and General Release

 
Dear _________________:
 
 
On ______________ [date] I executed an Agreement and General Release between
Innodata Isogen, Inc. and me. I was advised by Innodata Isogen, Inc., in
writing, to consult with an attorney of my choosing, prior to executing this
Agreement and General Release.
 
More than seven (7) calendar days have elapsed since I executed the
above-mentioned Agreement and General Release. I have at no time revoked my
acceptance or execution of that Agreement and General Release.
 
 

        Very truly yours,                 Jack Abuhoff  